Citation Nr: 1742057	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-15 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on November 23, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) from January 2016 decision of the Tampa, Florida VA Medical Center (VAMC).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the unauthorized medical care that he received on November 23, 2015, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health, and VA facilities were not feasibly available for treatment.


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred on November 23, 2015.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-1002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities for care, or provide authorization for such care on an individual basis when demand is only for infrequent use.  38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.52 (a) (2014).  There is no evidence or argument that the Veteran received the treatment at issue from a facility with whom VA had contracted to provide such care, or that he had received prior individual authorization for such care.  Thus, the question of whether there was pre-authorization is not at issue. 

When a veteran receives emergency treatment at a non-VA facility without prior authorization, as in the case here, reimbursement may be authorized under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (West 2014).  Section 1728 of the statute is applicable and more favorable to the claim, as there are less requirements for establishing eligibility for reimbursement under this section than under § 1725, which concerns treatment for nonservice-connected disabilities or for veterans who do not have a service-connected disability rated as permanent and total.  Section 1725 does not afford a basis for eligibility independent from § 1728, but is simply more restrictive in its eligibility requirements.  Accordingly, the Board will only discuss the criteria under § 1728 and its implementing regulation, § 17.120.

As relevant to this claim, in order to receive payment or reimbursement under § 1728 for the expenses of emergency treatment, not previously authorized, in a private or public (or Federal) hospital not operated by VA, the following three conditions must be satisfied: 

1.  The treatment was for an adjudicated service-connected disability, or for any disability when the veteran has a total disability permanent in nature resulting from a service-connected disability; and

2.  The treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 


3.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Here, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities since November 1973.  Accordingly, the first criterion under section 1728 is satisfied.

With regard to the second criterion, "emergency treatment" requires a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.120 (b); see also 38 U.S.C.A. § 1728 (c) (providing that the term "emergency treatment" in this section has the same meaning as given to this term in section 1725(f)(1) of the statute).  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b). 

The United States Court of Appeals for Veterans Claims (Court) held that under the "prudent layperson" standard, the evidence does not need to show that the treatment the veteran received from the private facility was for an emergent condition.  Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  Rather, this standard only requires that under the circumstances at the time, a prudent layperson would reasonably expect that the condition was such that delay in seeking treatment would be hazardous to health or life.  Id.  In making this determination, the Board must weigh the totality of the circumstances and consider the claimant's state of mind at the time he sought private treatment, evaluating his actions in light of what a prudent layperson would do under the same circumstances.  Id.  The Court made clear that when weighing the evidence, the Board may consider whether the treatment provided was for an actual medical emergency.  Id.  However, a finding that the condition did not constitute a medical emergency is not a dispositive factor. Id.

Although the Court in Swinney was interpreting § 17.1002(b) of the regulations rather than § 17.120(b), the definition in this subsection is identical to the language in § 17.120(b), and § 1728(c) of the statute specifically states that the term "emergency treatment" has the same meaning as that given to it in § 1725(f)(1).  Thus, as section 17.1002(b) of the regulations implements section 1725(f)(1) of the statute, which defines "emergency treatment" both for the purposes of this section and section 1728, and as the language of this provision is identical to the corresponding provision in section 17.120(b), it is reasonable to assume that the Court's interpretation of the "prudent layperson" standard in Swinney applies to section 17.120(b).

In the instant case, the evidence of record reflects that, on November 23, 2015, an ambulance responded to a the Veteran's call reporting that he was experiencing abdominal pain.  See November 23, 2015 Prehospital Care Report (stating that, "[o]n arrival, found a 79 year Male patient . . . [with a] Chief complaint of Abdominal Pain").  Emergency personnel reported that the Veteran "advised that he has been having [abdominal] pain on and off all day."  Id.  The "field impression . . . was Abdominal Pain/Problems and Weakness."  Id.  Additionally, the Veteran reported that his pain increased upon movement, but that he was not currently experiencing pain.  Id.  Following an evaluation by emergency personnel, including a physical examination, cardiac monitoring, blood glucose testing, the administration of oxygen, and echocardiogram (ECG) monitoring, which revealed atrial fibrillation, the Veteran was transported by ambulance to Oak Hill Hospital in Brooksville, Florida, approximately 12 miles away.  Id.

The hospitalization report shows that the Veteran reported experiencing recurrent intermittent abdominal pain for several days, exacerbated by movement and eating.  See November 23, 2015 Oak Hill Hospital Emergency Provider Report; November 23, 2015 Prehospital Care Report.  The Veteran refused pain medication, but was given intravenous fluids.  See November 23, 2015 Oak Hill Hospital Emergency Provider Report.  The admitting personnel initially classified the Veteran's priority level as "Urgent."  See November 23, 2015 Oak Hill Hospital Final Patient Record.  Diagnostic testing was performed, and a computed tomography (CT) scan of the abdomen revealed a gallstone.  See id.; November 23, 2015 CT Abdomen Report.  The Veteran was advised of this diagnosis and discharged with a prescription for anti-nausea medication and instruction to follow-up with his VA treatment provider the following day.  See November 23, 2015 Oak Hill Hospital Emergency Provider Report; November 23, 2015 Oak Hill Hospital Discharge Instructions 

In a February 2016 statement, the Veteran asserted that he "was in horrible pain . . . by the time the ambulance arrived at Oak Hill Hospital."  See February 2016 Letter from the Veteran.  He stated that he was initially seen by a nurse, and then waited "for a couple of hours" until he was seen by a doctor, who ordered IV fluids, blood work, urinalysis, and a CT scan.  See id.; November 23, 2015 Oak Hill Hospital Final Patient Record.  Following the testing, he was informed of the diagnosis of gallstone; and, because his pain "finally subsided to about a 3 or 4 level," he was discharged, with orders to follow up with his VA primary care doctor the following day.  See February 2016 Letter from the Veteran.  

Essentially, the Veteran contends that he felt that his symptoms were of such severity that he required immediate treatment, and that he "could not have ridden or driven all the way to [the] VA hospital in Tampa" in his condition.  Id.; see also Substantive Appeal (on VA Form 9) (reporting that he "was in severe pain and unable to make it to the VA emergency department" and noting that he "ended up requiring surgery for a gall stone").  He also maintains that the extensive testing and evaluation conducted during his visit to the emergency department at Oak Hill Hospital would not have been done had his condition not been so severe.  See February 2016 Letter from the Veteran.  


Based on a review of the evidence of record, including the available medical evidence and the Veteran's lay statements, the Board finds that, considering the totality of the circumstances, the Veteran's medical condition was of such a nature that a prudent layperson in the Veteran's situation would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  See 38 U.S.C.A. § 1728.  In this regard, the Board finds credible the Veteran's contentions that he was experiencing severe intermittent abdominal pain.  Moreover, he called an ambulance and was evaluated by emergency personnel who performed a physical examination, initiated cardiac monitoring, performed blood glucose testing, administered oxygen to the Veteran, and applied an echocardiogram (ECG) monitor.  See November 23, 2015 Prehospital Care Report.  The responding EMTs then transported him to an emergency department for further evaluation.  Although the emergency personnel noted that the Veteran reported that he was not experiencing pain at the moment they arrived, the Veteran credibly asserted that his pain increased dramatically during the trip to the hospital, to the point that he was in "horrible pain" on admission.  

Additionally, despite the hospital treatment reports reflecting that the Veteran's symptoms substantially subsided by the time he was seen by a doctor, the Board notes that such waxing and waning symptomatology was to be expected, as it was consistent with the Veteran's reports of experiencing "intermittent" abdominal pain.  Additionally, in evaluating the Veteran, the emergency department classified the Veteran's priority level as "Urgent," and ordered extensive testing and evaluation to determine the underlying cause of his urgent symptoms, including blood work, urinalysis, and a CT scan.  Moreover, it does not appear that the Veteran was consulted with regard to the propriety of the diagnostic evaluation, which lends credence to the assertion that such evaluation was deemed to be immediately necessary in order to provide proper care.  


Thus, in light of the Veteran's credible assertions, taking into account his state of mind, considering the medical evidence of record, and based on the totality of the circumstances, the Board finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  See also Swinney, 23 Vet. App. at 264-266 (reflecting that the Board must weigh the totality of the circumstances and consider the claimant's state of mind at the time he sought private treatment).  The Veteran therefore satisfies the second criteria for reimbursement under 38 U.S.C.A. § 1728.

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that seeking treatment from a VA facility was not feasible in such a circumstance.  In this regard, the Veteran has asserted that at the time of the onset of his abdominal symptoms, he believed that the nearest VA facility offering emergency treatment was approximately 50 miles away, in Tampa, Florida.  See February 2016 Letter from the Veteran.  He further stated that he was unable to drive and did not feel that he was able to travel that distance in his current condition.  See id.; March 2016 Notice of Disagreement (on VA Form 21-0958).  There is no indication that a closer VA facility was feasibly available to the Veteran given his symptoms and state of mind.  While the Tampa VAMC was within reasonable traveling distance, the immediate and "Urgent" nature of the Veteran's symptoms, coupled with his credible reports concerning his earnest belief that he was unable to travel the distance required for VA treatment, rendered the Tampa VAMC an unwise and impractical choice for the Veteran under the circumstances.  Although there is a closer outpatient clinic in Brookeville, Florida, the clinic refers emergent cases to either local hospitals or the Tampa VAMC.  Given the Veteran's symptomatology and state of mind, and the fact that, as discussed, the Tampa VAMC was not a feasible option for the Veteran, the Board finds that a VA facility could not have been considered a reasonable option for the Veteran's medical needs on November 23, 2015.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 


As such, the criteria for payment or reimbursement of medical expenses incurred in connection with treatment provided at Oak Hill Hospital on November 23, 2015, are met.  See id.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on November 23, 2015 is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


